IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10426
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRIAN DAVID BISHOP,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:01-CR-177-4-A
                      --------------------
                        December 10, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brian David Bishop appeals the sentence following his guilty

plea conviction for using and carrying a firearm during and in

relation to a crime of violence in violation of 18 U.S.C.

§§ 924(c)(1)(A)(i) and (2).   He argues that the district court

erroneously departed upward by finding by a preponderance of the

evidence that Bishop participated in uncharged robberies.   The

district court properly applied the preponderance standard.     See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10426
                                -2-

United States v. Watts, 519 U.S. 148, 157 (1997); United States

v. Patten, 40 F.3d 774, 776 (5th Cir. 1994).   Moreover, the

district court did not abuse its discretion in upwardly

departing.   See United States v. Ashburn, 38 F.3d 803, 807 (5th

Cir. 1994) (en banc).

     AFFIRMED.